Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
	The Amendments and Remarks filed on 05/02/2022 in response to the Office Action of 02/01/2022 are acknowledged and have been entered.
	Claims 135, 139, 155-160, 163, 165, 169-171 are currently pending and presented for examination on the merits.
	Claims 135, 155-160, and 163 are amended by Applicant.
	Claims 1-134, 136-138, 140-154, 161-162, 164, 166-168, and 172-208 are cancelled.
Rejection Withdrawn
	The rejection under 35 U.S.C. 112(b) is moot in view of the claims being amended and canceled. 
	The rejection under 35 U.S.C. 102 is moot in view of the amendments to claims.
	The rejection under non statutory double patenting is moot is view of the claims cancelled on co-pending application 16/ 608,111. 
Response to Arguments
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 135, 139, 155-160, 163, 165, 169-171 remain rejected under 35 U.S.C. 103 as being obvious over Rhee et al (US20170000885 A1, IDS 10/23/2020), and further in view of Liu et al (What Is the Place of PARP Inhibitors in Ovarian Cancer Treatment?, Curr Oncol Rep, 2016, 18:29, pg. 1-9).
With regard to claim 135, Rhee et al teaches a method of treating cancer [0003]. Rhee et al further teaches the use of anti-PD-1 antibody pembrolizumab [0236]. Rhee et al further teaches the use of niraparib with pembrolizumab [0542]. Rhee et al further teaches the treatment of a subject [0456]. 
Rhee et al does not specifically teach the dosage used for niraparib and treating tBRCA negative subjects. However, this deficiency is made up in the teachings of Liu et al.
With regard to claim 135, Liu et al teaches the use of PARP inhibitors to treat breast cancer [Left column, pg.2]. Liu et al further teaches that niraparib doses were tested from 30 to 400 mg daily and found the maximum tolerated dose to be 300 mg daily [Right column, pg.2]. Liu et al further teaches the treatment of 
With regard to claim 139, Liu et al further teaches the treatment of tBRCAmt (presence of a BRCA mutation within the tumor), tBRCA-like (no BRCA mutation within the tumor, but a genomic LOH score that was felt to reflect the presence of HR deficiency), and biomarker negative (no BRCA mutation within the tumor and a low genomic LOH score) with PARP inhibitors [Right column, pg. 4].
With regard to claims 155, 156, and 165, Rhee et al further teaches the treatment can be administered every 2 or 3 weeks for 1-10 cycles [0466].  
With regard to claim 157, Rhee et al further teaches the treatments are administered on day one of cycle [0469].
With regard to claim 158, Rhee et al further teaches the PD-1 inhibitor is administered on day 1 of a subsequent cycle (administered within 7 days on a 1-week cycle) [0469].
With regard to claim 159, Rhee et al further teaches pembrolizumab is administered within 1 day, within 2 days, within 3 days, within 4 days, within 5 days, within 6 days, or within 7 days of other treatment [0469].
With regard to claim 160, Rhee et al further teaches pembrolizumab is administered at a dose of 800 mg on a 2-week cycle or 1200 mg on a 3-week cycle [0466]. Rhee et al further teaches the dosage can be adjusted depending on the type and severity of the disease, to include a dose ranging from about 1 μg/kg to 100 mg/kg [0564]. 
With regard to claim 163, Rhee et al further teaches pembrolizumab may be delivered via intravenous infusion over approximately 90 minutes, approximately 60 minutes, or approximately 30 minutes [0562].
With regard to claims 169 and 170, Rhee et al further teaches the treatment of triple negative breast cancer [0032]. 
With regard to claim 171, Rhee et al further teaches the treatment of recurrent cancer [0579]. 
One of ordinary skill in the art, before the effective filing date, would have been motivated to treat a subject with cancer using niraparib and pembrolizumab according to the teachings of Rhee et al. Further, to use the known dosage and frequency taught by Liu et al. Further, to treat subjects that are tBRCA negative as taught by Liu et al. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS JOHN SULLIVAN whose telephone number is (571)272-0509. The examiner can normally be reached Mon - Fri: 7:30AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571) 272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS J SULLIVAN/Examiner, Art Unit 1642                                                                                                                                                                                                        
/MISOOK YU/Supervisory Patent Examiner, Art Unit 1642